            Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                              :
GERRY SHELTON, individually and on            :    Civil Action No.
behalf of all others similarly situated,      :
                                              :
                       Plaintiff,             :    CLASS ACTION COMPLAINT
                                              :
                v.                            :    JURY TRIAL DEMANDED
                                              :
KONINKLIJKE PHILIPS N.V., PHILIPS             :
NORTH AMERICA LLC, and PHILIPS                :
RS NORTH AMERICA LLC,                         :
                                              :
                       Defendants.            :
                                              :

                                   CLASS ACTION COMPLAINT

       Plaintiff Gerry Shelton, individually and on behalf of all others similarly situated, through

undersigned counsel, alleges as follows.

                              I.      NATURE OF THE ACTION

       1.       Defendants Koninklijke Philips N.V., Philips North America LLC, and Philips RS

North America LLC (collectively “Philips”) manufacture and sell a variety of products that are

intended to help people breathe. These include Continuous Positive Airway Pressure (“CPAP”)

and Bilevel Positive Airway Pressure (“BiPAP”) machines, that are commonly used to treat sleep

apnea, and ventilators that treat respiratory failure. In general, each of these devices express air

into patients’ airways. CPAP and BiPAP machines are intended for daily use, and ventilators are

used continuously while needed. Without these devices, some patients may experience severe

symptoms, including heart attack, stroke, and death by asphyxiation.
             Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 2 of 22




        2.       On June 14, 2021, Philips announced a recall of many of its CPAP/BiPAP machines

and its ventilators (the “Recalled Breathing Machines”).1 Specifically, the Recalled Breathing

Machines contain polyester-based polyurethane (“PE-PUR”) foam for sound abatement. Philips

announced that this foam may break down and be inhaled or ingested. Further, the PE-PUR foam

may emit volatile organic compounds (“VOCs”) that may be inhaled, ingested, adversely affect

organs, and are carcinogenic. Philips announced these hazards could result in “serious injury which

can be life-threatening or cause permanent impairment.”

        3.       Philips knew about these very substantial and material risks long before the recall.

Patients who use the Recalled Breathing Machines have complained about black particles in their

machines for several years. Philips, however, did not warn the public or its customers about these

hazards until late April 2021 and did not recall the Recalled Breathing Machines until June 14,

2021.

        4.       Patients use the Recalled Breathing Machines every day but, absent this litigation,

Philips had no plan to replace any of the affected devices now or in the future. Philips has no

concrete timeline for replacing or repairing any of the Recalled Breathing Machines.

        5.       In fact, Philips timed its recall of the Recalled Breathing Machines to coincide with

the launch of its next generation of products, which purportedly do not suffer from the same PE-

PUR foam issues. Thus, the only safe option that Philips offers to its customers—many of whom

need and rely on the Recalled Breathing Machines—is to purchase Philips’s newer model, thus

profiting Philips further.



1
 These include the following models: E30; DreamStation ASV; DreamStation ST, AVAPS;
SystemOne ASV4; C Series ASV, S/T, AVAPs; OmniLab Advanced Plus; SystemOne (Q Series);
DreamStation CPAP, Auto CPAP, BiPAP; DreamStation Go CPAP, APAP; Dorma 400, 500
CPAP; REMStar SE Auto CPAP; Trilogy 100 and 200; Garbin Plus, Aeris, LifeVent; A-Series
BiPAP Hybrid A30; A-Series BiPAP V30 Auto; A-Series BiPAP A40; and A-Series BiPAP A30.
                                                 -2-
             Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 3 of 22




        6.       Plaintiff brings this Class Action Complaint to represent a class of similarly situated

persons defined below, who also purchased the defective Recalled Breathing Machines, and to

obtain relief for their injuries.

                                          II.     PARTIES

        A.       PLAINTIFF

        7.       Plaintiff Gerry Shelton resides in Boring, Oregon. He was diagnosed with sleep

apnea and purchased a Dreamstation BiPAP machine in 2020. He would not have purchased this

product if he had known it was defective, contained a carcinogenic byproduct, and would be

subject to a recall for containing defective materials. Because of the recall, Plaintiff has been forced

to cease using his Dreamstation, and he does not have a replacement machine readily

available. Plaintiff is a truck driver and had to stop driving because he cannot drive with untreated

sleep apnea. Plaintiff also went into atrial fibrillation because he is no longer able to get sufficient

sleep without the use of an appropriate device to help him breathe properly. Plaintiff demands a

refund, replacement with a non-defective device, costs for ongoing medical monitoring, and all

other appropriate damages for all the injuries he has suffered as a result of his defective

Dreamstation.

        B.       DEFENDANTS

        8.       Koninklijke Philips N.V. is a Dutch multinational company headquartered in

Amsterdam, Netherlands, and is the parent company of Philips North America LLC and Philips

RS North America LLC.

        9.       Defendant Philips North America LLC is a Delaware company with its principal

place of business in Cambridge, Massachusetts.

        10.      Defendant Philips RS North America LLC (formerly Respironics, Inc.) is a

Delaware company headquartered in Pittsburgh, Pennsylvania.

                                                  -3-
          Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 4 of 22




       11.     Reference to “Philips,” “Defendant,” or “Defendants” refers to each and every

Defendant individually and collectively.

                             III.    JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction over this class action pursuant to 28

U.S.C. § 1332, as amended by the Class Action Fairness Act of 2005, because the matter in

controversy exceeds $5 million, exclusive of interest and costs, and is a class action in which

Plaintiff and some members of the Class are citizens of states different than Defendants. See 28

U.S.C. § 1332(d)(2)(A).

       13.     Venue is proper in this District because Philips North America LLC is

headquartered in this District and because a substantial part of the events or omissions giving rise

to the claim occurred in this District.

                               IV.        FACTUAL ALLEGATIONS

       A.      CPAP MACHINES, BIPAP MACHINES, AND VENTILATORS TREAT
               SERIOUS CONDITIONS.

       14.     Sleep apnea is a sleeping disorder in which breathing is disturbed temporarily

during sleep. Breathing may stop or become very shallow. This may be associated with fatigue,

daytime sleepiness, interrupted sleep, or snoring, among other symptoms. Serious cases can lead

to hypertension, heart attack, or stroke, among other medical ailments.

       15.     CPAP therapy is a common treatment for sleep apnea. In CPAP therapy, a machine

delivers a flow of air through a mask over the nose or mouth, which increases air pressure in the

throat so that the airway does not collapse during inhalation. CPAP therapy assists breathing during

sleep and can successfully treat sleep apnea.




                                                -4-
            Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 5 of 22




        16.     Other therapies to treat sleep apnea include BiPAP therapy and Automatic Positive

Airway Pressure (“APAP”). BiPAP machines provide two different pressure settings, one for

inhalation and one for exhalation.

        17.     Patients who use CPAP or BiPAP machines typically use them every day when

they sleep. Symptoms may return quickly if therapy is discontinued.

        18.     Respiratory failure is a condition in which a patient has difficulty breathing or

getting enough oxygen into the blood. Many underlying conditions can cause respiratory failure,

including physical trauma, sepsis, pneumonia, COVID-19, and drug abuse. Respiratory failure can

be fatal.

        19.     Mechanical ventilators, usually called “ventilators,” are often used to treat

respiratory failure. Ventilators push air into and out of the patient’s lungs like a bellows.

Ventilators can also be used in other circumstances, such as during surgery when general

anesthesia may interrupt normal breathing. The COVID-19 crisis has led to a significant increase

in the demand for ventilators in the United States and worldwide.

        B.      PHILIPS RECALLED ITS PRODUCTS DUE TO SERIOUS HEALTH
                HAZARDS FROM THE FOAM THAT IT UTILIZED.

        20.     Philips manufactures and sells CPAP machines, BiPAP machines, and ventilators,

among other products. According to Philips’s 2020 Annual Report, Sleep & Respiratory Care

constituted approximately 49% of Philips’s total sales in its Connected Care line of business, which

in turn accounted for 28% of Philips’s overall sales of about €19.535 billion.

        21.     Philips’s flagship CPAP/BiPAP machine product family is known as the

“DreamStation” family line, which includes the original DreamStation, launched in October 2015,

and the DreamStation Go (a travel version). Philips sells DreamStation products through its

subsidiary Respironics, that Philips acquired in 2008.


                                               -5-
         Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 6 of 22




       22.     Many of Philips’s CPAP and BiPAP machines and ventilators contain PE-PUR

foam for sound abatement. Owing to the design of the machines, air passes through this foam

before it is pumped into the patient’s airway.

       23.     On April 13, 2021, Philips announced that it was launching the DreamStation 2, the

next-generation machine in its DreamStation product family.

       24.     Less than two weeks later, on April 26, 2021, Philips announced the recall and, in

the same release, shockingly started pushing consumers to purchase its latest generation device:

       Philips has determined from user reports and testing that there are possible risks to
       users related to the sound abatement foam used in certain of Philips' sleep and
       respiratory care devices currently in use. The risks include that the foam may
       degrade under certain circumstances, influenced by factors including use of
       unapproved cleaning methods, such as ozone*), and certain environmental
       conditions involving high humidity and temperature. The majority of the affected
       devices are in the first-generation DreamStation product family. Philips’ recently
       launched next-generation CPAP platform, DreamStation 2, is not affected. Philips
       is in the process of engaging with the relevant regulatory agencies regarding this
       matter and initiating appropriate actions to mitigate these possible risks. Given the
       estimated scope of the intended precautionary actions on the installed base, Philips
       has taken a provision of EUR 250 million.

       25.     On June 14, 2021, Philips then issued a further statement:

       To date, Philips has produced millions of Bi-Level PAP, CPAP and mechanical
       ventilator devices using the PE-PUR sound abatement foam. Despite a low
       complaint rate (0.03% in 2020), Philips determined based on testing that there are
       possible risks to users related to this type of foam. The risks include that the PE-
       PUR foam may degrade into particles which may enter the device’s air pathway
       and be ingested or inhaled by the user, and the foam may off-gas certain chemicals.
       The foam degradation may be exacerbated by use of unapproved cleaning methods,
       such as ozone,** and high heat and high humidity environments may also
       contribute to foam degradation.

       Therefore, Philips has decided to voluntarily issue a recall notification* to inform
       patients and customers of potential impacts on patient health and clinical use related
       to this issue, as well as instructions on actions to be taken.

       26.     Philips stated that “[t]he majority of the affected devices within the advised 5-year

service life are in the first-generation DreamStation product family.” Philips elaborated:


                                                 -6-
         Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 7 of 22




       Based on the latest analysis of potential health risks and out of an abundance of
       caution, the recall notification* advises patients and customers to take the following
       actions:

       For patients using affected BiLevel PAP and CPAP devices: Discontinue use of
       your device and work with your physician or Durable Medical Equipment (DME)
       provider to determine the most appropriate options for continued treatment. To
       continue use of your device due to lack of alternatives, consult with your physician
       to determine if the benefit of continuing therapy with your device outweighs the
       risks identified in the recall notification.*

       For patients using affected life-sustaining mechanical ventilator devices: Do not
       stop or alter your prescribed therapy until you have talked to your physician. Philips
       recognizes that alternate ventilator options for therapy may not exist or may be
       severely limited for patients who require a ventilator for life-sustaining therapy, or
       in cases where therapy disruption is unacceptable. In these situations, and at the
       discretion of the treating clinical team, the benefit of continued usage of these
       ventilator devices may outweigh the risks identified in the recall notification.*

       Possible health risks

       The company continues to monitor reports of potential safety issues as required by
       medical device regulations and laws in the markets in which it operates. To date,
       there have been no reports of death as a result of these issues. Philips has received
       reports of possible patient impact due to foam degradation. The potential risks of
       particulate exposure include headache, irritation, inflammation, respiratory issues,
       and possible toxic and carcinogenic effects. The potential risks of chemical
       exposure due to off-gassing include headache, irritation, hypersensitivity,
       nausea/vomiting, and possible toxic and carcinogenic effects. Philips has received
       no reports regarding patient impact related to chemical emissions.

       27.     On the same day, Philips provided additional information in an announcement

entitled “Clinical information for physicians,” which explained that the foam breakdown “may

lead to patient harm and impact clinical care.”

       While there have been limited reports of headache, upper airway irritation, cough,
       chest pressure and sinus infection that may have been associated with the foam,
       based on lab testing and evaluations, it may be possible that these potential health
       risks could result in a wide range of potential patient impact, from transient
       potential injuries, symptoms and complications, as well as possibly serious injury
       which can be life-threatening or cause permanent impairment, or require medical
       intervention to preclude permanent impairment.




                                                  -7-
         Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 8 of 22




       28.    The announcement by Philips detailed two types of hazards from the PE-PUR foam

in the devices. First, the announcement described dangers due to foam degradation exposure:

       Potential Hazard: Philips has determined from user reports and lab testing that
       under certain circumstances the foam may degrade into particles which may enter
       the device’s air pathway and be ingested or inhaled by the user of its Continuous
       Positive Airway Pressure (CPAP), BiLevel Positive Airway Pressure (BiLevel
       PAP) and Mechanical Ventilator devices. The foam degradation may be
       exacerbated by environmental conditions of higher temperatures and humidity in
       certain regions. Unauthorized cleaning methods such as ozone may accelerate
       potential degradation.

       The absence of visible particles does not mean that foam breakdown has not already
       begun. Lab analysis of the degraded foam reveals the presence of potentially
       harmful chemicals including:

       - Toluene Diamine

       - Toluene Diisocyanate

       - Diethylene glycol

       29.    The European Union considers Toluene Diisocyanate “highly toxic” and has

concluded that Toluene Diamine “cannot be considered safe for use” even as a hair dye.

       30.    Philips disclosed that it “has received several complaints regarding the presence of

black debris/particles within the airpath circuit (extending from the device outlet, humidifier,

tubing, and mask).”

       31.    The second hazard is the possibility of VOCs, that is, chemical emissions from the

PE-PUR foam. Philips explained:

       Potential Hazard: Lab testing performed for and by Philips has also identified the
       presence of VOCs which may be emitted from the sound abatement foam
       component of affected device(s). VOCs are emitted as gases from the foam
       included in the CPAP, BiLevel PAP and MV devices and may have short- and long-
       term adverse health effects.

       Standard testing identified two compounds of concern (COC) may be emitted from
       the foam that are outside of safety thresholds. The compounds identified are the
       following:


                                              -8-
         Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 9 of 22




       - Dimethyl Diazine

       - Phenol, 2,6-bis (1,1-dimethylethyl)-4-(1-methylpropyl)-

       32.     Philips admitted that the risks of these VOCs include that they “may cause irritation

and airway inflammation, and this may be particularly important for patients with underlying lung

diseases or reduced cardiopulmonary reserve” and may lead to the following symptoms:

“headache/dizziness,    irritation   (eyes,   nose,     respiratory   tract,   skin),   hypersensitivity,

nausea/vomiting, toxic and carcinogenic effects,” as well as “adverse effects to other organs such

as kidney and liver.”

       33.     Although Philips did not disclose these health risks until June 2021, Philips has

known about these health risks for a long time. For example, customers have complained to Philips

about black particles in their machines for several years as evidenced by forum posts and

statements from those that follow the industry.

       C.      PHILIPS HAS NOT REPLACED ANY DEVICES AND HAS NO PLAN TO
               DO SO.

       34.     Philips’s so-called “recall” does not actually provide patients with new CPAP,

BiPAP, or ventilator devices, but again suggests consumers can buy the next generation of its

product. As Philips’s June 14, 2021 announcement makes clear:

       Repair and replacement program

       Philips is providing the relevant regulatory agencies with required information
       related to the launch and implementation of the projected correction. The company
       will replace the current sound abatement foam with a new material and has already
       begun the preparations, which include obtaining the relevant regulatory clearances.
       Philips aims to address all affected devices in scope of this correction as
       expeditiously as possible.

       As part of the program, the first-generation DreamStation product families will be
       modified with a different sound abatement foam and shipped upon receipt of the
       required regulatory clearances. Philips’ recently launched next-generation CPAP
       platform, DreamStation 2, is not affected by the issue. To support the program,


                                                  -9-
         Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 10 of 22




       Philips is increasing the production of its DreamStation 2 CPAP devices, that are
       available in the US and selected countries in Europe.

       35.     Thus, Philips is not currently replacing the foam in the affected devices and may

take a year or more to provide replacement foam.

       36.     At the same time, Philips intends to profit from the so-called recall by selling more

of its next generation product, the DreamStation 2. Philips intentionally timed the recall to coincide

with the launch of the DreamStation 2.

       37.     Due to the design of the Recalled Breathing Machines, it is prohibitively difficult

for patients to remove or replace the PE-PUR foam themselves. There is also a general shortage

of available replacement machines.

       38.     But patients need to use their machines every day, or else their symptoms—which

can be severe and life-altering—may return.

       39.     As a result, the recall by Philips leaves patients without safe, free options. Patients

may buy Philips’s next-generation product or a competitor’s product—at full price.

       40.     Pursuant to the statements issued by Philips that are set forth above, Philips has

admitted that the Recalled Breathing Machines are defective and unsafe. The Recalled Breathing

Machines are effectively worthless and/or have a far lesser value than what customers paid and

would not have been purchased by patients if they were informed of the defect at the time of sale.

       41.     Plaintiff and the Class members have all suffered economic injuries as a result of

their purchase of the Recalled Breathing Machines.

                                V.       CLASS ALLEGATIONS

       42.     Plaintiff brings this action individually and as a class action pursuant to Fed. R.

Civ. P. 23(a), 23(b)(2) and/or 23(b)(3). Specifically, the Classes that Plaintiff seeks to represent

consists of the following:


                                                - 10 -
           Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 11 of 22




                   Nationwide Class: All persons in the United States who have purchased a Recalled
                   Breathing Machine for personal use.

                   Oregon Class: All persons in Oregon who have purchased a Recalled Breathing
                   Machine for personal use.

       43.         The Nationwide Class and the Oregon Class are collectively referred to herein as

the “Class.” Excluded from the Class are Defendants and their employees, officers, and directors;

and the Judge(s) and any mediator assigned to this case.

       44.         Plaintiff reserves the right to redefine the Class prior to class certification.

       45.         The rights of each member of the Class were violated in a similar fashion based

upon Defendants’ uniform actions.

       46.         This action has been brought and may be properly maintained as a class action for

the following reasons:

                   a.      Numerosity: Members of the Class are so numerous that their individual

joinder is impracticable. The proposed Nationwide Class contains at least millions of individuals,

and the proposed Oregon Class contains at least thousands of individuals, who purchased a

Recalled Breathing Machine. The Class is therefore sufficiently numerous to make joinder

impracticable, if not impossible. The precise number of Class members is unknown to Plaintiff at

this time but the Class members are readily ascertainable and can be identified by Defendants’

records.

                   b.      Existence and Predominance of Commons Questions of Fact and Law:

Common questions of law and fact exist as to all members of the Class. These questions

predominate over any questions affecting only individual Class members. These common legal

and factual questions include, without limitation:

              i.           Whether Defendants were unjustly enriched by the sale of the
                           Recalled Breathing Machines;

                                                    - 11 -
         Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 12 of 22




             ii.        Whether Defendants were negligent in selling the Recalled
                        Breathing Machines;

            iii.        Whether Defendants failed to warn consumers regarding the risks of
                        the Recalled Breathing Machines;

             iv.        Whether Defendants’ practices constitute unfair or deceptive acts or
                        practices under state consumer protection statutes;

             v.         The appropriate nature of class-wide equitable relief; and

             vi.        The appropriate measurement of restitution and/or measure of
                        damages to Plaintiff and members of the Class.

These and other questions of law or fact that are common to the members of the Class predominate

over any questions affecting only individual members of the Class.

                   c.   Typicality: Plaintiff’s claims are typical of the claims of all members of the

Class who purchased the Recalled Breathing Machines for personal use.

                   d.   Adequacy: Plaintiff is an adequate representative of the Class because his

interests do not conflict with the interests of the Class that he seeks to represent; he has retained

counsel competent and highly experienced in complex class action litigation, and they intend to

prosecute this action vigorously. The interests of the Class will be fairly and adequately protected

by Plaintiff and his counsel.

                   e.   Superiority: A class action is superior to other available means of fair and

efficient adjudication of the claims of Plaintiff and the Class. The injury suffered by each Class

member is relatively small in comparison to the burden and expense of individual prosecution of

the complex and extensive litigation necessitated by Defendants’ conduct. It would be virtually

impossible for members of the Class to individually and effectively redress the wrongs done to

them. Even if the members of the Class could afford such individual litigation, the court system

could not. Individualized litigation presents a potential for inconsistent or contradictory judgments.

Individualized litigation also increases the delay and expense to all parties, and to the court system,

                                                - 12 -
         Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 13 of 22




presented by the complex legal and factual issues of the case. By contrast, the class action device

presents far fewer management difficulties, and provides the benefits of single adjudication, an

economy of scale, and comprehensive supervision by a single court.

              VI.       EQUITABLE TOLLING OF STATUTES OF LIMITATIONS

        47.         The running of any statute of limitations has been equitably tolled by reason of

Defendants’ fraudulent concealment and/or omissions of critical safety information. Through its

affirmative misrepresentations and omissions, Philips actively concealed from Plaintiff and their

physicians the true risks associated with the Recalled Breathing Machines.

        48.         As a result of Defendants’ actions, Plaintiff and the Class members were unaware,

and could not have reasonably known or learned through reasonable diligence, that they had been

exposed to the risks and harms set forth and that those risks and harms were the direct and

proximate result of Defendants’ acts and omissions.

                                     VII.    CAUSES OF ACTION

                                          COUNT I
                             STRICT LIABILITY-FAILURE TO WARN

        49.         Plaintiff and the Class incorporate by reference all preceding paragraphs.

        50.         Defendants had a duty to warn Plaintiff and the Class members regarding the defect

and true risks associated with the Recalled Breathing Machines.

        51.         Defendants failed to provide adequate warnings regarding the risks of the PE-PUR

foam.

        52.         Defendants had information regarding the true risks but failed to warn Plaintiff,

Class members, and their physicians to strengthen their warnings.

        53.         Despite Defendants’ obligation to unilaterally strengthen the warnings, Philips

instead chose to actively conceal this knowledge.

                                                   - 13 -
         Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 14 of 22




       54.     Plaintiff and Class members would not have purchased, chosen, and/or paid for all

or part of the Recalled Breathing Machines if they knew of the defect and the risks of purchasing

the product.

       55.     This defect proximately caused Plaintiff’s and Class members’ injuries which

include economic injuries, as well as headache, irritation, inflammation, respiratory issues, and

exposure to materials with toxic and carcinogenic effects.

       56.     Plaintiff and the Class suffered damages in an amount to be determined at trial.

                                      COUNT II
                           DESIGN DEFECT STRICT LIABILITY

       57.     Plaintiff and the Class incorporate by reference all preceding paragraphs.

       58.     The design of the Recalled Breathing Machines, including, but not limited to,

design and use of the PE-PUR foam and the placement of the foam within the Recalled Breathing

Machines, was defective and unreasonably dangerous, causing degradation and inhalation of the

PE-PUR foam, and causing headaches, irritation, inflammation, respiratory issues, and exposure

to materials with toxic and carcinogenic effects.

       59.     The design of the Recalled Breathing Machines and the PE-PUR foam rendered the

Recalled Breathing Machines not reasonably fit, suitable, or safe for their intended purpose.

       60.     The dangers of the Recalled Breathing Machines outweighed the benefits and

rendered the products unreasonably dangerous. Indeed, there are other CPAP and other machines

that do not use a similarly toxic foam that is subject to degradation, inhalation, and ingestions.

       61.     Safer, alternative machines from other manufacturers were available that did not

suffer from the defect as set forth herein and that did not have an unreasonable risk of harm as

with the Recalled Breathing Machines and their unsafe PE-PUR foam.

       62.     The risk benefit profile of the Recalled Breathing Machines was unreasonable, and

                                               - 14 -
           Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 15 of 22




the products should have had stronger and clearer warnings or should not have been sold in the

market.

          63.   The Recalled Breathing Machines did not perform as an ordinary consumer would

expect.

          64.   Plaintiff and the Class suffered damages in an amount to be determined at trial.

                                      COUNT III
                              NEGLIGENT FAILURE TO WARN

          65.   Plaintiff and the Class incorporate by reference all preceding paragraphs.

          66.   Defendants owed Plaintiff and Class members a duty of care and to warn of any

risks associated with the Recalled Breathing Machines. Defendants knew or should have known

of the true risks but failed to warn Plaintiff, Class members, and their doctors.

          67.   Defendants’ negligent breach of duty caused Plaintiff and Class members economic

damages and injuries in the form of headaches, irritation, inflammation, respiratory issues, and

exposure to materials with toxic and carcinogenic effects.

          68.   Plaintiff and Class members would not have purchased, chosen, and/or paid for all

or part of the Recalled Breathing Machines if they knew of the defect and the risks associated with

purchasing the product.

          69.   Plaintiff and the Class suffered damages in an amount to be determined at trial.

                                      COUNT IV
                               NEGLIGENT DESIGN DEFECT

          70.   Plaintiff and the Class incorporate by reference all preceding paragraphs.

          71.   Defendants negligently designed the Recalled Breathing Machines. Philips owed

Plaintiff and the Class a duty to design the Recalled Breathing Machines in a reasonable manner.

The design of the Recalled Breathing Machines, including but not limited to the design of the PE-



                                               - 15 -
           Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 16 of 22




PUR foam and the placement of the PE-PUR foam within the Recalled Breathing Machines, was

defective and unreasonably dangerous, causing degradation and inhalation of the foam, and

causing headaches, irritation, inflammation, respiratory issues, and exposure to materials with

toxic and carcinogenic effects.

          72.   The design of the Recalled Breathing Machines and the PE-PUR foam rendered the

Recalled Breathing Machines not reasonably fit, suitable, or safe for their intended purpose.

          73.   The dangers of the Recalled Breathing Machines outweighed the benefits and

rendered the products unreasonably dangerous. Indeed, there are CPAP and other machines that

do not use a similarly toxic foam that is subject to degradation, inhalation, and ingestions.

          74.   Safer, alternative machines from other manufactuers were available that did not

have an unreasonable risk of harm as with the Recalled Breathing Machines and their unsafe foam.

          75.   The risk benefit profile of the Recalled Breathing Machines was unreasonable, and

the products should have had stronger and clearer warnings or should not have been sold in the

market.

          76.   The Recalled Breathing Machines did not perform as an ordinary consumer would

expect.

          77.   Plaintiff and the Class suffered damages in an amount to be determined at trial.

                                        COUNT V
                                    NEGLIGENT RECALL

          78.   Plaintiff and the Class incorporate by reference all preceding paragraphs.

          79.   In issuing a voluntary recall, Philips assumed duties to Plaintiff and the Class to

exercise reasonable care in issuing and implementing the recall.




                                               - 16 -
         Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 17 of 22




       80.     Philips breached its duties by failing to adequately warn Plaintiff and the Class of

the dangers associated with the use of the Recalled Breathing Machines by refusing to promptly

repair or replace the Recalled Breathing Machines.

       81.     As a direct result of Defendants’ breach of duty, Plaintiff and the Class have

suffered harm in an amount to be determined at trial.

                                     COUNT VI
                            BREACH OF EXPRESS WARRANTY

       82.     Plaintiff and the Class incorporate by reference all preceding paragraphs.

       83.     Defendants warranted the Recalled Breathing Machines “shall be free from defects

of workmanship and materials and will perform in accordance with the product specifications for

a period of two (2) years from the date of sale.”

       84.     Defendants breached this express warranty in connection with the sale and

distribution of the Recalled Breathing Machines. At the point of sale, the Recalled Breathing

Machines while appearing normal—contained immediate defects as set forth herein, rendering

them unsuitable and unsafe for personal use by humans.

       85.     Had Plaintiff and the Class known the Recalled Breathing Machines were unsafe

for use, they would not have purchased them.

       86.     Defendants have breached their warranty and refused to provide appropriate

warranty relief notwithstanding the risks of using the Recalled Breathing Machines. Plaintiff and

the Class reasonably expected, at the time of purchase, that the Recalled Breathing Machines were

safe for their ordinary and intended use.

       87.     As a direct and proximate result of Defendants’ breach of express warranty,

Plaintiff and the Class have sustained damages in an amount to be determined at trial.




                                               - 17 -
          Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 18 of 22




                                COUNT VII
           BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

         88.   Plaintiff and the Class incorporate by reference all preceding paragraphs.

         89.   By operation of law, Defendants, as manufacturers of the Recalled Breathing

Machines and as the providers of a limited warranty for the Recalled Breathing Machines,

impliedly warranted to Plaintiff and the Class that the Recalled Breathing Machines were of

merchantable quality and safe for their ordinary and intended use.

         90.   Defendants breached the implied warranty of merchantability in connection with

the sale and distribution of the Recalled Breathing Machines. At the point of sale, the Recalled

Breathing Machines while appearing normal—contained defects as set forth herein rendering them

unsuitable and unsafe for personal use by humans.

         91.   Had Plaintiff and the Class known the Recalled Breathing Machines were unsafe

for use, they would not have purchased them.

         92.   Defendants have refused to provide appropriate warranty relief notwithstanding the

risks of using the Recalled Breathing Machines. Plaintiff and the Class reasonably expected, at the

time of purchase, that the Recalled Breathing Machines were safe for their ordinary and intended

use.

         93.   As a direct and proximate result of Defendants’ breach of the implied warranty of

merchantability, Plaintiff and the Class have sustained damages in an amount to be determined at

trial.

                                    COUNT VIII
                    OREGON UNLAWFUL TRADE PRACTICES LAW
                          (Or. Rev. Stat. §§ 646.605, et seq.)
                           On Behalf of the Oregon Class

         94.   Plaintiff incorporates by reference all preceding paragraphs.



                                               - 18 -
         Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 19 of 22




       95.     Oregon makes it unlawful to for any person to employ “any unconscionable tactic

in connection with selling, renting or disposing of real estate, goods or services, or collecting or

enforcing an obligation.” Or. Rev. Stat. § 646.607(1).

       96.     Defendants engaged in unfair, unconscionable, or deceptive methods, acts, or

practices in the conduct of trade or commerce, with respect to the sale and advertisement of the

Recalled Breathing Machines purchased by Plaintiff and Oregon Class Members, in violation of

Or. Rev. Stat. §§ 646.605, et seq., including by misrepresenting the true quality of the Recalled

Breathing Machines, and concealing the true risks of the Recalled Breathing Machines.

       97.     The above unfair methods of competition and unfair or deceptive acts or practices

by Defendants were conducted in “[t]rade” and/or “commerce,” as defined by Or. Rev. Stat. §

646.605(8).

       98.     The above unfair methods of competition and unfair or deceptive acts or practices

by Defendants were immoral, unethical, oppressive, and unscrupulous.

       99.     Defendants’ actions were negligent, knowing, and willful, and/or wanton and

reckless with respect to the rights of Plaintiff and the Oregon Class members.

       100.    Plaintiff and Oregon Class members relied on Defendants’ representations in that

they would not have purchased, chosen, and/or paid for all or part of the Recalled Breathing

Machines had they known the true risks of the products.

       101.    As a direct and proximate result of Defendants’ deceptive acts and practices,

Plaintiff and Oregon Class Members suffered an ascertainable loss of money or property, real or

personal, as described above.

       102.    Plaintiffs and Oregon Class members seek relief under Or. Rev. Stat. § 646.638, et

seq., including, but not limited to injunctive relief, restitution, statutory damages, compensatory



                                               - 19 -
         Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 20 of 22




damages, punitive damages, civil penalties and attorneys’ fees and costs.

                                         COUNT IX
                                   UNJUST ENRICHMENT
                                     (In the Alternative)

       103.    Plaintiff and the Class incorporate by reference all preceding paragraphs.

       104.    Plaintiff and the Class members conferred a tangible and material economic benefit

upon Defendants by purchasing the Recalled Breathing Machines. Plaintiff and Class members

would not have purchased, chosen and/or paid for all or part of Recalled Breathing Machines had

they known the true risks of using the Recalled Breathing Machines. Defendants are not providing

a timely repair or replacement for the Recalled Breathing Machines. Under these circumstances,

it would be unjust and inequitable for Defendants to retain the economic benefits they received at

the expense of Plaintiff and the Class.

       105.    Failing to require Defendants to provide remuneration under these circumstances

would result in Defendants being unjustly enriched at the expense of Plaintiff and the Class

members who endure being exposed to the risk of developing serious medical conditions and can

no longer use their Recalled Breathing Machines safely.

       106.    Defendants’ retention of the benefit conferred upon them by Plaintiff and the Class

would be unjust and inequitable.

       107.    Plaintiff and the Class suffered damages in an amount to be determined at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff request, individually and on behalf of the Class, that this Court:

               A.      determine that the claims alleged herein may be maintained as a class action

under Rule 23(a), (b)(2), and/or (b)(3) of the Federal Rules of Civil Procedure on behalf of the




                                              - 20 -
         Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 21 of 22




Nationwide Class and Oregon Class defined above, and designate Plaintiff as the class

representative, and Plaintiff’s counsel as Class Counsel;

               B.     award equitable and injunctive relief, including but not limited to, requiring

Defendants to institute a medical monitoring program for Plaintiff and Class members, restitution,

and disgorgement of profits;

               C.     award all actual, general, special, incidental, punitive, and consequential

damages to which Plaintiff and Class members are entitled;

               D.     award pre-judgment and post-judgment interest on such monetary relief;

               E.     award reasonable attorneys’ fees and costs; and

               F.     grant such further and other relief that this Court deems appropriate.

                                        JURY DEMAND

       Plaintiff and the Class demand a trial by jury on all issues so triable.

   Dated: June 29, 2021                           Respectfully Submitted,

                                                  BLOCK & LEVITON LLP

                                                   /s/ Jason M. Leviton
                                                   Jason M. Leviton, Esq.
                                                   jason@blockleviton.com
                                                   260 Franklin Street, Suite 1860
                                                   Boston, MA 02110
                                                   Telephone: (617) 398-5600

                                                   BERGER MONTAGUE PC
                                                   Shanon J. Carson*
                                                   scarson@bm.net
                                                   Dena Young*
                                                   dyoung@bm.net
                                                   John Kerrigan*
                                                   jkerrigan@bm.net
                                                   1818 Market Street, Suite 3600
                                                   Philadelphia, PA 19103
                                                   Tel.: (215) 875-3000



                                               - 21 -
Case 1:21-cv-11076-DJC Document 1 Filed 06/29/21 Page 22 of 22




                               BERGER MONTAGUE PC
                               E. Michelle Drake*
                               emdrake@bm.net
                               John G. Albanese*
                               jalbanese@bm.net
                               1229 Tyler Street NE
                               Suite 205
                               Tel.: (612) 597-5997

                               *pro hac vice forthcoming




                            - 22 -
